DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bataille et al. (US 2007/0289792).
With respect to claims 1 and 11, Bataille et al. discloses a powered vehicle (10), comprising: a chassis (12) having at least one rigid member (31b); a body panel (64) configured to be held relative to the chassis (31b), wherein the body panel (64) includes a surface (fig. 4); a support member (36) positioned between at least a portion of the chassis (31b) and at least a portion of the surface of the body panel (64); wherein the support member (36) includes a volume configured to contact at least the portion of the surface of the body panel (64).  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 6, Bataille et al. discloses a passenger compartment (fig. 1) defined at least in part by a portion of the chassis (12; 31b); wherein at least the portion of the chassis (12; 31b) and the body panel (64) at least partially surround the passenger compartment (fig. 1).  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 7, Bataille et al. discloses the surface of the body panel (64) defines a contour: wherein the volume of the support member (36) defines a first exterior surface that is a mirror (figs. 3-4) of at least a selected portion of the surface of the body panel (64): wherein the support member substantially contacts (paragraph 40) the entire selected portion of the surface of the body panel.  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 8, Bataille et al. discloses the support member (36) defines a second exterior surface configured to mate (paragraph 33) with at least a portion of the chassis (31b); wherein the support member (36) is configured to support and to connect the body panel (64) with the chassis (31b).  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 9, Bataille et al. discloses the support member (36) is configured to support the body panel (64) and a force of a passenger against the body panel (64).  (Figs. 1-16, paragraphs 27-53.)  Regarding the limitation of “the support member is configured to support the body panel and a force of a passenger against the body panel” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Bataille et al. discloses the structural limitation of the claim.
With respect to claim 12, Bataille et al. discloses forming the support member (36) to have an exterior surface portion configured to contact at least the portion of the surface of the body panel (64) and fill a volume between at least the portion of the surface of the body panel (64) and the chassis member (12; 31b).  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 13, Bataille et al. discloses forming the support member (36) to have the exterior surface portion configured to contact (paragraph 40) at least the portion of the surface of the body panel (64) includes forming the support member (36) as a negative to at least the portion of the surface of the body panel (64) such that the support member (36) supports at least the portion of the surface of the body panel (64) over a selected expanse area.  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 14, Bataille et al. discloses forming the support member (36) to have the exterior surface portion configured to contact at least the portion of the surface of the body panel (64) and fill an entire volume between at least the portion of the surface of the body panel (64) and the chassis member (31b).  (Figs. 1-16, paragraphs 27-53.)  
With respect to claim 15, Bataille et al. discloses forming the support member (36) to include a groove (36a); wherein the groove (36a) receives the chassis (31b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bataille et al. in view of Kejha (US 2006/0070790).
With respect to claims 2-3, Bataille et al. is silent regarding a three wheeled vehicle.  Kejha teaches of a vehicle having the same body structure being a three (fig. 10) or four (fig. 6) wheeled vehicle; wherein a second wheel (65) and a third wheel (66) are forward wheels of the powered vehicle.  (Figs. 1-16, paragraphs 82-129.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kejha into the invention of Bataille et al. in order to permits narrowing the width of the wheel base and thus it makes possible to cover the wheels with removable or hinged side panels, while maintaining the original three or four wheeled vehicle body width (as with side by side seating), and which also permits decreasing the frontal area of the windshield by 50% (percent), and the frontal area of the vehicle by approximately 25% (percent). Smoothing the sides of the vehicle by said panels and maintaining a streamlined body shape the aerodynamic drag is substantially reduced.  (Paragraph 32.)  In addition, It would have been an obvious matter of design choice to have the vehicle of three wheels with a single rear wheel, since applicant has not disclosed that having the vehicle of three wheels with a single rear wheel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a vehicle with four wheels.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bataille et al. and Kejha, as applied to claims 1-3 above, and further in view of Mercier et al. (US 2019/0016177).
With respect to claims 4-5, Bataille et al., as modified, is silent regarding an engine to power the rear wheel.  Mercier et al. teaches of the first single wheel is a power wheel of the powered vehicle (paragraph 56); further comprising: an engine (paragraph 58) to power the power wheel.  (Figs. 1-7, paragraphs 46-74.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kejha into the invention of Bataille et al. in order to provide a simplified mechanism for connecting a driving wheel to a motor of the vehicle.  (Paragraph 5.)  In addition, It would have been an obvious matter of design choice to have the vehicle of three wheels with a single rear wheel, since applicant has not disclosed that having the vehicle with a single engine powered rear wheel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a vehicle with four wheels.
Claims 10 and 16-17 are rejected under 35 U.S.C. 102((a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bataille et al.
With respect to claims 10 and 16, Bataille et al. discloses the support member is formed of expanded polypropylene (paragraph 36).  (Figs. 1-16, paragraphs 27-53.)  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member is formed of expanded polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
With respect to claim 17, Bataille et al. discloses “rear frame structure 36 (‘support member’) also provides impact resistance to the vehicle 10 in the incidence of a rear collision. The rear curved portion 36c includes a rearward-facing flat surface that extends a transverse distance beyond each side of the recessed rectangular portion 36a, thereby providing additional protection from impact.”  (Paragraph 33).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the support member to support a force of at least one kilogram per 1 square centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614